Citation Nr: 1100310	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-49 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than May 1, 2009, for 
the addition of the Veteran's spouse as his dependent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from September 1954 to August 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The 
Veteran and his spouse testified at a Board hearing held at the 
RO in November 2010.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In October 1997, the Veteran advised VA of his current 
spouse's name, as well as the date and location of their 
marriage.

2.  The Veteran was first found entitled to a combined disability 
evaluation in excess of 20 percent in November 2001; the 
effective date of that combined disability evaluation is March 1, 
2001.

3.  The Veteran was not properly advised at the time of the 
November 2001 rating decision that he was required to provide his 
spouse's social security number prior to receiving any benefits 
based on their relationship.


CONCLUSION OF LAW

The criteria for an effective date of March 1, 2001 for the 
payment of additional VA compensation for the addition of the 
Veteran's spouse as his dependent have been met.  38 U.S.C.A. §§ 
5110(f), 5111(a) (West 2002); 38 C.F.R. §§ 3.4, 3.204, 3.205, 
3.216, 3.401(b) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA 
has certain duties to notify and assist a veteran in an appeal.  
However, given the favorable actions taken hereinbelow, further 
discussion explaining how VA complied with those laws in this 
Veteran's case is unnecessary.

Applicable law provides that a 30 percent disability evaluation 
entitles a veteran to receive additional compensation for 
dependents.  38 U.S.C.A. § 1115; 38 C.F.R. 
§ 3.4(b)(2) (2010).

The effective date of the award of additional compensation for a 
dependent is the latest of the date of claim, the date dependency 
arises, or the effective date of the qualifying disability rating 
(provided evidence of dependency is received within 1 year of 
notification of such rating action).  The "date of claim" means 
the following, listed in their order of applicability: the date 
of the veteran's marriage (if the evidence of the event is 
received within 1 year of the event); or the date notice is 
received of the dependent's existence (if evidence is received 
within 1 year of the VA request.  See 38 C.F.R. § 3.401(b).

VA will accept, for the purpose of determining entitlement to VA 
benefits, the statement of a claimant as proof of marriage, 
provided that the statement contains: the date and place of the 
event and; the full name and relationship of the other person to 
the claimant.  In addition, a claimant must provide the social 
security number of any dependent on whose behalf  he is seeking 
benefits.  38 C.F.R. § 3.204(a)(1).  Where the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or there is a reasonable 
indication of fraud or misrepresentation of the relationship in 
question, then VA shall require the types of evidence indicated 
in 38 C.F.R. §§ 3.205 to 3.211.  38 C.F.R. § 3.204(a)(2).

Marriage is established by one of the following types of 
evidence: a copy or abstract of the public record of marriage, an 
official service department report if the marriage occurred 
during active service, the affidavit of the clergyman or 
magistrate who officiated, the original certificate of marriage, 
an affidavit or certified statements by two or more witnesses to 
the marriage, sufficient proof of a common-law marriage, or other 
secondary evidence which reasonably supports a conclusion that a 
valid marriage occurred.  38 C.F.R. § 3.205(a).

Any person who applies for or receives any compensation or 
pension benefit as defined in 38 C.F.R. §§3.3, 3.4, or 3.5, 
shall, as a condition for receipt or continued receipt of 
benefits, furnish VA upon request with his or her social security 
number and the social security number of any dependent or 
beneficiary on whose behalf, or based upon whom, benefits are 
sought or received.  Benefits will be terminated if a beneficiary 
fails to furnish VA with his or her social security number or the 
social security number of any dependent or beneficiary on whose 
behalf, or based upon whom, benefits are sought or received, 
within 60 days from the date the beneficiary is requested to 
furnish the social security number.  38 C.F.R. § 3.216(a)

In this case, the record shows that in October 1997 the Veteran 
submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension, on which he reported that he married his 
current spouse in January 1986 in San Antonio, Texas.  The 
instructions for that section of the form state "Furnish the 
following information about each of your marriages.  A certified 
copy of the public or church record of your CURRENT marriage is 
required."

In an April 1998 rating decision, service connection was granted 
for prostate cancer and for impotency; the disabilities were 
respectively rated as 20 percent and 0 percent disabling.

In June 2001, the Veteran requested consideration of a higher 
rating for the residuals of prostate cancer.  In a November 2001 
statement, he attached a return address label again indicating he 
was married to his current spouse.  

In a November 2001 rating action, the RO increased the evaluation 
assigned the prostate disorder to 60 percent, effective March 1, 
2001.  The Veteran did not challenge the effective date assigned 
the increased evaluation.

The Veteran was notified of the above rating action later in 
November 2001.  The correspondence advised him that he was being 
paid compensation as a single veteran with no dependants.  The 
letter advised him that, to pay additional benefits for any 
dependents, he had to complete an enclosed VA Form 21-686c, and 
fill in the full date and place of any relevant event.  He was 
advised to include the social security number of any claimed 
dependant.  He was lastly advised to submit the information 
within 60 days, and that if the information was not received 
before November 26, 2002, VA would not pay him any retroactive 
benefits.  

In May 2009, the Veteran's spouse contacted VA to ask about 
retroactive benefits based on her status as the Veteran's 
dependent.  In response, the RO in June 2009 provided the Veteran 
with another VA Form 21-686c

The Veteran returned the VA Form 21-686c in June 2009, along with 
a copy of the marriage license for him and his spouse, a copy of 
the marriage certificate indicating they were married in January 
1986 in San Antonio, Texas, and evidence of the termination of 
his spouse's prior marriage.  On the VA Form 21-686c, the Veteran 
reported that he married his current spouse in January 1986.  He 
provided her social security number.

At the same time, the Veteran submitted a January 1986 statement 
by the U.S. Air Force Accounting and Finance Center notifying him 
that he would have "SBP spouse coverage" effective January 
1987, and a December 2008 Retiree Account Statement showing that 
the Defense Finance and Accounting Service, for the purpose of 
paying the Veteran his military retirement pay, had recognized 
his spouse as a dependent.

In a June 2009 decision, the RO added the spouse, effective May 
1, 2009.  The RO explained that there was no evidence that 
dependency documents for the spouse were submitted at an earlier 
date.

The Veteran and his spouse contend that the spouse mailed in the 
appropriate form either in connection with the original October 
1997 claim, in June 2001, or in November 2001.  They contend the 
form, along with the supplementary documents such as the marriage 
certificate, must have been misplaced by the Winston-Salem RO.  
The Veteran has submitted a certified mail receipt showing he 
mailed something to the Winston-Salem RO in June 2001.  (The 
record shows that two days after the date of that certified mail 
receipt, a large packet of evidence was received at that RO which 
did not include the materials the Veteran claims he submitted).

The Board finds that the information the Veteran provided to the 
RO with his October 1997 claim satisfied the regulatory 
requirement for establishing that his current spouse is his 
dependent.  He provided VA with her name, the exact date of their 
marriage, and the location of the marriage.  Although he did not 
submit a marriage certificate as requested in the application 
form, the Board points out that such a document is only required 
when a veteran's statement concerning his dependent fails to meet 
the requirements of 38 C.F.R. § 3.204(a).  That is not the case 
here.  The only defect in the information reported by the Veteran 
concerns the absence of his spouse's social security number.  The 
section of the application requesting information about his 
marriage to the spouse did not have any entry requesting that 
information.  (The first page of the form did have a space for 
reporting her social security number, but the form did not 
indicate that this information was required.)  Moreover, and as 
described in further detail immediately below, the absence of a 
social security number did not under the circumstances of this 
case trigger a duty on the part of the Veteran to provide a 
marriage certificate.
 
In short, the information the Veteran provided in October 1997 
satisfied the requirements of 38 C.F.R. § 3.204(a) for 
establishing that his current spouse is his dependent.  On the 
October 1997 form, he identified his spouse by name, and 
identified the date and location of the marriage, and her 
relationship to him.  The regulation does not require that he 
have provided her social security number before her status as a 
dependent could be established, as that information is only 
required for "any dependent on whose behalf he or she is seeking 
benefits."  Additional payments for a dependent are a benefit to 
the Veteran himself, and not a benefit to the dependent.  If VA 
had intended 38 C.F.R. § 3.204(a) to require the identification 
of the dependent's social security number before a Veteran's 
statement could be accepted as proof of marriage, VA would have 
specified in the regulation, as VA did in 38 C.F.R. § 3.216(a), 
that the social security number was also required for dependents 
"based upon whom" benefits are sought.  

Although the Veteran established his spouse as his dependant 
through the information he provided in October 1997, he did not 
actually become eligible for additional payments based on her 
relationship to him until the November 2001 rating decision, when 
he was assigned a disability rating above 20 percent that was 
effective March 1, 2001.  

The notice letter for the November 2001 decision mistakenly 
informed the Veteran that he was single with no dependents.  The 
letter did provide him with a VA Form 21-686c in connection with 
the letter notifying him of the November 2001 rating action, but 
the RO did not properly inform the Veteran in the letter that 
supplying the social security number of any dependent was then 
required to support entitlement to additional payments based on 
that dependent.  The letter instead said to "be sure to" 
include the social security number.  Given that the Veteran had 
already provided acceptable proof of his marriage and that the 
only missing information needed at that point, pursuant to 
38 C.F.R. § 3.216(a), was his spouse's social security number, it 
was misleading for VA to send him an entire form asking for a 
number of pieces of information, when it was only the social 
security number that was needed by VA.  In short, the Board finds 
that the November 2001 letter did not adequately advise the 
Veteran that he needed to provide his spouse's social security 
number to be eligible to add her as a dependent.  Consequently, 
the provisions of 38 C.F.R. § 3.216(a) limiting effective dates 
where the social security number is not timely filed are not for 
application.

In sum, acceptable proof of the Veteran's marriage to his current 
spouse has been of record since October 1997, and VA therefore 
was on notice of that evidence when the Veteran first became 
eligible for additional payments for his spouse in November 2001 
(but effective March 1, 2001).  VA did not adequately inform the 
Veteran in November 2001 that he was required to report his 
spouse's social security number to VA within one year of the 
award of a rating higher than 20 percent.  Consequently, the 
Veteran's failure to report the spouse's social security number 
until 2009 does not preclude the assignment of an effective date 
earlier than May 2009.  For these reasons, the Board finds that 
the proper effective date in this case for the addition of his 
current spouse as a dependent is March 1, 2001, which is the 
latest of the date of claim (October 1997), the date dependency 
arose (January 1986), or the effective date of the qualifying 
disability rating.  No effective date earlier than March 2001 is 
legally permissible, as it is undisputed that the Veteran was 
never in receipt of a 30 percent or higher disability rating 
prior to that date.


ORDER

Entitlement to an effective date of March 1, 2001 for the 
addition of the Veteran's spouse as his dependent is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


